                                                                                      CLERK'S OFFICE U.
                                                                                                      S.DISXCOUX
                                                                                             ATRA OKE,VA
                                                                                                    FILED

                                                                                               k
                                                                                               MAï 2 1 2215
                    IN THE
                    FOR THEUNITED
                            WES   STATES
                               TERN     DICT
                                    DISTRISTRI
                                             OFCT
                                                W COUV
                                                  RGINIi                                  JUL       DUDLEM LERK
                                    ROANOU DIW SION                            j
                                                                               !         BY;
                                                                                                E
                                                                                                    '
                                                                                                        C R
                                                                                                           '
                                                                                  -

UN ITE D STATE S O F AM E RICA                        caseN o.7:96-CR-10à
                                                                                  i
V.                                                                             1
                                                                               l
                                                                               !
TRO Y LEE ALEXAN D ER ,                               By:H on.M ichaelF.su rbansld
     D efendant.                                      ChiefUnited StatesDistrictJudge

                                M E M O M N D U M O PIN IO N

       DefendantTroyLeeAlexander,represented by counsel,flled a rkotion to reducelais
                                                                               I
                                                                 i
'sentenceptzrsuantto theFirstStepA ctof2018,Pub.L.N o.115-015.H easksthathissentence
                                                                               I
be reduced from 300 m onths to 188 m onths, which w ould resultin ht
                                                                   1s .
                                                                      lm m ediate release.
                                                                               :
ECF No.246.1ThegovernmentdoesnotcontestthatAlexanderiselkib
 '
                                                          ,leforconsideration                           .



ofareduction ofhissentence,butarguesthatthecourtshoulddeclinetoèxerciseitscliscredon
                                                                               :
to reduce his sentence because Alexander's offense conductincluded jhooéng two people
                                                                   l
muldpletimeswhiletheysleptoveracltnxgdebt.Neitherpartyrequestl:daheadng.Fotthe
zeasonssetforth below ,thecourtwillexerciseitscliscretion to D EN Y Al
                                                                     iexander,srequestto

m oclify hissentence.

                                                 1.
       O n M ay 28,1997,puzsuantto a written plea agreem ent,Alexande
                                                                   6 rpleaded gtzilty to
           J                                                        1
one count of conspizing to possess wit.
                                      h intent to distribute cocaineiand cocaine base in
                                                                              I

violation of21U.S.C.jj 846 and 841(a)(1).ECF Nos.68,69,242.Tv eeotherdt'ug counts
were disnlissed.ECF N o.242.Based on atleastt                                 1
                                                                              I
                                            'wo priorfelony drug cpnvicdons,Alekander
                                                                   I
                                                                  I
                                                                  !

1Alexanderpreviously had flled a pro â.qmotion to reducellissentence. ECF N o.244.



                                                                              I
                                                                              I
                                                                              l
was found to be a career offender.Id.According to the PSR,A lexanderw asaccountable for

atleast50 butlessthan 150 gram sofcocaine base.Id.                     ,
                                                                       f
                                                                       1
                                                                       -
                                                                       !
        Basçd on the am ountofcocaine base,hisbase offense levelwas32.H ereceived a 2-

point increase for use of a flreat'
                                  m during the conspiracy and a 3-joint deducdon foz
                                                                    l
                                                                    I
acceptance ofresponsibility,fora totaloffense levelof31,ld.H owever,hisstat'usasa career
                                                                       l
                                                               I
offendercoupledwithaconvicdonunder21U.S.C.j841@)(1)(A)resultçdinanoffenselevel
                                                               i
of37,reduced to 34 foracceptance ofresponsibility.Id.;U.S.S.G.j!
                                                               4B1.1$)(1).Wit.h a
crim inalhistory ofVI,hisguideline range was262-327 m onths.ECF N o.242;U .S.S.G .Ch.
5                                                                      !
 ,   Pt.A. On Septembet 15,1997,Alexanderwassentenced to aterm qf300 monthsto be
                                                                       l
followed by a s-year te=    of superdsed release. ECF N o. 243. Alexander has served
                                                                  I
                                                                       i
approximately246monthsandllisprojectedreleasedateisJune13,2020.1d.
                                                                       I
        Atthe timeAlexanderwassentenced,avioladon ofj841(a)(1).
                                                              catded amandatory
lninim um sentence of10 years and am axim um oflife im prisonm entifthe offenseinvolved
                                                                   l
                                                                   i
m orethan 50gram sofcocainebase,and apenaltyrangeof5 to 40yearsif1theoffenseinvolved

morethan5gramsofcocainebase.21U.S.C.j841(b)(1)(A)and(B)(1916).In2010,theFG
                                                                 i
Sentencing Actwasenacted,and Section 2 oftheactreduced penaltiesf:r
                                                                 i offensesinvolving
                                                                   J
                                                                   I
cocaine base by increasing the threshold drug quantiées zequited tö ttigger m andatory
                                                                   l
rninlmum sentencesunder21U.S.C.j8414$(1).FairSentencingActpf
                                                          I 2010,Pub.L.No.
                                                                   1
111-220,j 2, 124 Stat.2372 (2010).Currently,in order to tdggerIthe lo-yeats-to-life-
                                                                I
                                                                !
sentencingrange,theoffensem ustinvolvem orethan 280gzam sofcocainebase,and to trigger
                                                                !
                                                                l
                                                                   1
the 5-to-40-year sentencing range,the offense m ustinvolve m ore than 28 gzam s ofcocaine

base.
                                                                         I
         TheFirstStep Actwaspassed on D ecem ber21,2018.Section 404 ofthe actperm its
                                                                  1
                                                                  l
acotut,uponm odonofthedefendantorthegovernment,oruponitsow2    p
                                                                 motion,toimpose
                                                               !
areducedsentenceforcertain offensesin accordancewiththeFG Senteùc
                                                               I
                                                                 ingActof2010,if
                                                                         i
such areduction wasnotpreviously gzanted.O ffensesqualify for the reduc
                                                                    I
                                                                       éon ifthey were
                                                                    1
commit-tedbeforeAugust3,2010and carrythestatutorypenaldeswllijhweremodifiedby
                                                                         (
                                                                         i
section 2 or3 ofthe Faiz Sentencing A ctof2010.FirstStep A ctof201,8,Pub.L.N o.115-

015,132Stat.015(2018).
                                           I1.
                                                                         E
         Theparéesagzee thattheFizstStep Actappliesto Alexander.pursuantto the plea
                                                                         :

agreem entwhereAlexandezpleaded gailty to lessthan 150 gram sofcoiaine base,ifthe Fait

Sentencing Acthad been in effectatthe tim e hew assentenced,Alexanderwould have faced
                                                                      !

arninimum sentenceof5yearsandamaximum offoztyyears.21U.S.C.j1
                                                            841(1$(1)7)(2018).
                                                            :
In t'tzrn,thatm axim um sentence,coupled with hiscareeroffendetstatazs,lwould have resulted
                                                                      i
i                                                                     g      .
nabaseleveloffenseof34and atotaloffenselevelof31.SeeU.S.S.G.
                                                           ij4B1.1$)(2);ECF
N o.
       243.W ithacrmJnalhistorycategoryofV1,thecorrespondinga(jvjsyr
                                                                  1 m ngefotoffense
                   .   .
                                                                   y
level31is188-235monthsofimpzisonm ent.ECF No.243;U.S.S.G.Cé'.5,Pt.A.
                                                           l
      Th                                                   i
           egovernm entarguesthatthecotutshould declineto exerciseitjdiscretion to reduce

Alexander'ssentence'becausethePSR showsthatheshotand injured tïvopeoplewhilethey
                                                                      i
                                                                      I
weresleepingbecausethey owed him $600foraclrugdebt.ECF xo.2t.
                                                            2.Alexandezpleaded
                                                            ;
                                                            1
                                                                     I
                                            3




                                                                     !
                                                                     ;1
no contestto 2 counts ofm aliciousw ounding and use ofa faearm in tke Roanoke County

Circtlit Court and was sentenced on April     1997 to 14 yearsimpritonment.Ld-sW hen
                                                                     :
Alexanderw assentenced in federalcourta few m onthslater,thesentencçwasorde'
                                                                           red to nm
                                                                     !
                                                                     :
concurrently wit.
                h the l4-year state courtconvicéon,butconsecuéve to !
                                                                    an unspecihed state
                                                                     l
courtsentenceim posed on M arch 10,1997.SeeM inute Entty ofSeptem be
                   .                                              t
                                                                    r 15,1997.

       Although A lexander is eligible for consideration of a sentenc'
                                                                     e m odifcadon, the
                                                                     l
circum stançesoftlniscase com pelthe courtto exezcise itsdiscredon and deny a reducéon in
                                                                     l
A lexander'sactivesentencewithoutfurtherevidenceasto hisinsétudonallzecord.Alexander's
                                                                     i
origm
    ' alsentenceexpressly considered the egtegiousviolentactforwlaich!hew asconvicted itl
                                                                     l
                                                                  i
statecourtand the originalsentencing judgewasbestsimated to evaluylte the evidence and
im posea sentence appropriateto the circum stances. A ssuch,absentcompel
                                                                     ! ling evidencethat
                                                                     1
A lexanderhasabandonedhisviolentways,thecourtisnotin aposiéon tö zeducellissentence.
                                                                     I
SeeSec.404(c)oftheFirstStep ActrfNothingin thissection shallbecànstnled to requirea

courttoteduceanysentencepuzsuantto thissection.')
                                              111.                  i
                                                                    1
       F                                                            l
         orthe reasons stated above,the courtD EN IE S Alexander'srhotionsto reduce llis
                                                                    l
                                                                    I
sentence,ECF Nos.244and246.ThecourtfindsthattheoriginalsentjInceissuffkient,but
                                                                    I
notgreater than necessac ,'and accounts for the sentencing factorsthe;coul'
                                                                          tm ustconsidez
                                                                    l
                                                                    :
pursuantto 18U.S.C.j3553(a),specifically deterrence,pzotection ofthe
                                                                   I public,and respect
for the law .
An appropriate Orderwillbeentered.

                               Entered: os--o/ a4;
                                                 .
                                                 1
                                                  /#
                           .
                           i
                           '
                           :
                           Vf            ï          .    E
                                                         ',-.,Zr'
                                                             .,

                                                         '
                                                         ;
                                                         -

                               M ichaelF. zba s '        !
                                                         '
                               ChiefUz tedStatesDisttictlz.dge
                                                         '
                                                         j
                                                         $
                                                         i
                                                         I
                                                         I
                                                         1
                                                         1
                                                         -
                                                         1
                                                         l




                                     5
